           Case 6:99-cr-10078-JWB Document 98 Filed 04/28/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
            Plaintiff,

        vs.                                                      No. 99-10078-01-JTM

LEVI SERNA AVILA,
            Defendant.



                                 MEMORANDUM AND ORDER


        The defendant Levi Serna Avila pled guilty in 2000 to two counts of use of an

illegal short barrel rifle during a crime of violence (in violation of 18 U.S.C. §

924(c)(1)(B)(i), and interference with commerce by threats or violence (in violation of 18

U.S.C. § 1951), receiving a controlling sentence of 477 months imprisonment.1 On

October 20, 2020, Avila moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A), arguing that the sentence should be reduced in light passage of the First

Step Act, which altered how sentences for “stacked” 18 U.S.C. § 924(c) offenses are

treated.

        On November 24, 2020, the court granted the unopposed motion of the United

State to stay consideration of the motion pending the decision of the Tenth Circuit in

United States v. Maumau, No. 20-4056. On April 1, 2012, the Tenth Circuit in Maumau




1The sentence results from consecutive terms of 57 months for the first firearms charge, ten years for the
second, and 25 years for the robbery. (Dkt. 69, at 2).
         Case 6:99-cr-10078-JWB Document 98 Filed 04/28/21 Page 2 of 5




determined that district courts have the power under the First Step Act to grant §

3582(c)(1)(A) to reduce a “stacked” § 924(c) sentence where the circumstances warrant.

The following day, this court dissolved the stay (Dkt. 78), and directed the parties to

address any additional arguments in light of Maumau by April 16, 2021. The United

States submitted a response on April 5, 2021.

      The government’s argument in similar cases that the court lacks the power to

grant compassionate relief was effectively resolved by the Maumau decision. The

question remains, however, whether the relief should be granted. As Chief Judge

Tymkovich observed in his concurrence in Maumau, “our holding does not give district

courts carte blanche to retroactively apply in every instance the amendments to the

stacking provision in 18 U.S.C. § 924(c).” 2021 WL 1217855, at *13. “A long sentence

derived from stacking cannot, by itself, be an ‘extraordinary and compelling’ reason for

sentence reduction,” and such relief can be given “only in the context of an

individualized review of a movant’s circumstances.” Id.

      Based upon an individual review of the defendant’s circumstances, the court

concludes that the requested release is not appropriate. This is not a typical case in

which the defendant received a long sentence solely due to the then-mandatory

treatment of § 924(c) charges, based on a brief series of robberies. Rather, the defendant

was allowed to plead guilty to three offenses, in exchange for the dismissal of thirteen

other offenses, including multiple counts of conspiracy, all set forth in the Superseding

Indictment. (Dkt. 30). Count 16 alleged that Avila helped accomplish one of the

                                            2
         Case 6:99-cr-10078-JWB Document 98 Filed 04/28/21 Page 3 of 5




robberies by telling the bank employees that if they did not comply with his demands

the bank would be “blown up.”

       Simply put, while the stacking rule did increase the sentence Avila faced when

he pled guilty to a small subset of the charges against him, it is simply not true that (as

it is with other defendants raising similar claims in light of Maumau) Avila would face a

radically different and shorter sentence today. Rather, the most likely result would be

that the government would have proceeded to trial on all sixteen counts, yielding an

ultimate prison sentence not substantially different from what was imposed.

       Further, as noted earlier, under Maumau the court is prohibited from granting

relief solely because of the length of the sentence imposed. Rather, the court must consider

the individual circumstances of the specific defendant and the offenses involved. And

here the circumstances of the offense augment rather than diminish the defendant’s

criminal response. The defendant conducted his robberies as a part of a relatively

sophisticated conspiracy with another defendant, Richard Luna, using two-way radio

surveillance and the carrying of illegal short barreled rifles. And, in addition to the use

of a bomb threat made directly and personally to the employees of the Twin Lakes

National Bank during the robbery, the Presentence Investigation Report also makes

clear that only fortuitous circumstances prevented Avila from murdering a law

enforcement officer as he sought to flee from the Excitement Video Store robbery.

       As he [Avila] was leaving, he heard a transmission from [co-defendant]
       Richard Luna, advising him that “cops are coming''. Levi Avila then saw a
       Wichita Police Officer traveling north on Market through the intersection

                                             3
        Case 6:99-cr-10078-JWB Document 98 Filed 04/28/21 Page 4 of 5




      of 21st and Market. The officer observed Levi Avila running down 21st
      Street weaning all black including a black trench coat and black gloves. He
      became suspicious and approached Defendant Avila in the parking lot.
      The defendant, thinking he was caught, put his hands in the air. As he
      was questioned by the officer, he realized the officer was unaware of the
      robbery. He then advised the officer that “something weird was going on
      in the store'' and that he should check it out. Defendant Avila was then
      advised that the officer would need to pat him down and asked him to
      put his hands on the police cruiser. As Levi Avila walked toward the
      vehicle, he paused and asked the officer if the “ride-along'' in the police
      car, riding with the officer, was armed. The officer advised that she was an
      unarmed citizen observer. At that time, Levi Avila responded “good,
      because I am.”

      Avila then “threw back his coat, retrieving his weapon, aimed it at the officer,

and pulled the trigger several times. Fortunately, the gun jammed.” Id. When the officer

took cover and returned one round of gun fire (which missed Avila), the defendant

surrendered.

      The burden is on the defendant to show his entitlement to compassionate release,

and thus under Maumau some circumstances beyond the length of his original sentence.

The defendant has pointed to no such circumstances, and the circumstances of the

offense and sentence serve to aggravate rather than mitigate defendant’s criminal

responsibility. Even in the absence of stacking, the defendant would not have received a

radically reduced sentence, as in the absence of that rule the government would not

have dismissed the remaining counts under the Plea Agreement, raising the likelihood

that Avila would have ultimately been sentenced for sixteen separate criminal offenses.

Further, as noted earlier, Avila engaged in criminal conduct which, but for sheer

accident, would have resulted in the murder of a law enforcement officer. Under the

                                           4
         Case 6:99-cr-10078-JWB Document 98 Filed 04/28/21 Page 5 of 5




circumstances of the case, the court cannot say that defendant has shown that

extraordinary and compelling circumstances warrant a reduction of sentence, or that

such a reduced sentence would be consistent with the relevant 18 U.S.C. § 3553(a)

sentencing factors.

      IT IS SO ORDERED this day of April, 2021, that the defendant’s Motion for

Compassionate Release (Dkt. 90) is hereby denied.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge




                                          5
